DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered but they are moot in part, persuasive in part, and not persuasive in part with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28, 36, 40, 42, 44-47, 50-51, and 53-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 28, the phrase “the device remote from the hearing prosthesis is a smart device” in combination with the other elements of the claim and the independent claim it is dependent upon, fails to be supported by the originally filed disclosure as written.  The examiner finds no support within the specification of any use of the term “smart device.”  It is required that the applicant amend the claims to follow the scope as originally presented or indicate where support lies for this claim language, in order to overcome this rejection.
In claim 36, the phrase “configured to not migrate the second functionality” in combination with the other elements of the claim and the independent claim it is dependent upon, fails to be supported by the originally filed disclosure as written.  The examiner finds no support within the specification of the negative limitation requiring that the device is configured to NOT migrate.  It is required that the applicant amend the 
In claim 40, the phrase “the second functionality is the processing of ambient sound” in combination with the other elements of the claim and the independent claim it is dependent upon, fails to be supported by the originally filed disclosure as written.  The examiner finds no support within the specification of the second functionality migrated to a device remote where the ambient sound specifically is processed.  It is required that the applicant amend the claims to follow the scope as originally presented or indicate where support lies for this claim language, in order to overcome this rejection
In claim 42, the phrase “the second functionality is non-sensory…” in combination with the other elements of the claim and the independent claim it is dependent upon, fails to be supported by the originally filed disclosure as written.  The examiner finds no support within the specification of a second functionality migrated to a device remote which is non-sensory.  It is required that the applicant amend the claims to follow the scope as originally presented or indicate where support lies for this claim language, in order to overcome this rejection.
Claim 54 is rejected under the same rationale as being dependent upon claim 42 and its limitations.
In claim 44, the phrase “the second functionality becomes mutually exclusive…” in combination with the other elements of the claim and the independent claim it is dependent upon, fails to be supported by the originally filed disclosure as written.  The examiner finds no support within the specification of a second functionality migrated to a device remote where it is defined as being mutually exclusive.  It is required that the 
In claim 45, the phrase “configured to transmit information to the device remote form the sensory supplement medical device in the absence of any functionality being migrated…” in combination with the other elements of the claim and the independent claim it is dependent upon, fails to be supported by the originally filed disclosure as written.  The examiner finds no support within the specification of a discussion involving transmitting information in the absence of any functionality being migrated to the device remote.  It is required that the applicant amend the claims to follow the scope as originally presented or indicate where support lies for this claim language, in order to overcome this rejection.
In claim 46, the phrase “the device remote from the sensory supplement medical device is a hearing prosthesis” in combination with the other elements of the claim and the independent claim it is dependent upon, fails to be supported by the originally filed disclosure as written.  The examiner finds no support within the specification of a hearing prosthesis being classified as a type of remote device.  The only embodiments discussed fall under this statement in [0049] of the published application “the device remote from the hearing prosthesis (the portable handheld device 240) is a non-hearing prosthesis device”.  A hearing prosthesis does not fall within this category.  It is required that the applicant amend the claims to follow the scope as originally presented or indicate where support lies for this claim language, in order to overcome this rejection.
In claim 47, the phrase “the second functionality is unrelated to sound processing” in combination with the other elements of the claim and the independent 
In claims 50-51, the claim limitation reciting that the hearing prosthesis is a bi-modal  / mono-modal hearing prosthesis, in combination with the other elements of the claim and the independent claim it is dependent upon, fails to be supported by the originally filed disclosure as written.  The disclosure is silent with respect to an embodiment or any language supporting where the hearing prosthesis is a bi/mono modal prosthesis. It is required that the applicant amend the claims to follow the scope as originally presented or indicate where support lies for this claim language, in order to overcome this rejection.
In claim 53, the claim limitation reciting the prosthesis configured to stimulate a recipient to evoke a hearing percept based on ambient sound only by electricity, in combination with the other elements of the claim and the independent claim it is dependent upon, fails to be supported by the originally filed disclosure as written.  The disclosure is silent with respect to an embodiment or any language supporting where the hearing prosthesis stimulates based on ambient sound and only by electricity. It is required that the applicant amend the claims to follow the scope as originally presented or indicate where support lies for this claim language, in order to overcome this rejection.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 21, 28, 30-32, 37-47, and 50-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the phrase “migrate the second functionality to a device remote from the sensory supplement medical device” appears to inferentially include a device remote from the device; however, this applicant must first positively recite a device prior to functionally limiting the claim with the device.  It is unclear as to whether this remote device is required or necessary for the device as the device has not been positively recited or set forth.  In order to overcome the rejection, it is required that the applicant first positively recite the device prior to functionally limiting the medical device with the function of the remote device.  
Claims 2-7, 21, 28, 30-32, 37-47, and 50-54 are rejected under the same rationale as being dependent upon claim 1 and its limitations.
Regarding claim 5, the claim requires that the prosthesis is configured to “automatically migrate the second functionality…” but then additionally requires a configuration involving performing an assessment of a status and “prevent the automatic migration of the second functionality”.  It is unclear and confusing as to how 
Regarding claim 28, the term “smart device” is unclear as to what constitutes a smart device as the disclosure does not use this term at all.
Regarding claim 42, the phrase “the second functionality is non-sensory…” is unclear and confusing as to what exactly non-sensory is and what encompasses the term as it is not recited in the original disclosure.  It is required that the applicant amend the claims to follow the scope as originally presented or indicate where support lies for this claim language, in order to overcome this rejection.
Regarding claim 44, the phrase “the second functionality becomes mutually exclusive…” is unclear and confusing as to how the functionality can be mutually exclusive.  It is required that the applicant amend the claims to follow the scope as originally presented or indicate where support lies for this claim language, in order to overcome this rejection.
Regarding claim 45, the phrase “configured to transmit information to the device remote form the sensory supplement medical device in the absence of any functionality being migrated…” is unclear and confusing how there can be an absence of functionality being migrated when it is a configuration set forth in the claim which this claim is dependent upon.
Regarding claims 50-51, the limitations requiring the hearing prosthesis is a bi-modal or mono-modal hearing prosthesis is indefinite and unclear as to what is these 
Claims 3, 37, 38, 39, 40, 42, and 47 are rejected as they appear to further define a second functionality; however, the second functionality has already been set forth in the independent claim.  Additionally, claim 31 appears to have misspelled functionality or has antecedent basis issues with the term “function”. 
Further clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 21, 31, 34-36, 38-39, 42-44, and 50-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustafsson et al. (US 2015/0119635).
Regarding claim 1, Gustafsson discloses a sensory supplement medical device, comprising: a stimulation device configured to implement a first functionality of the sensory supplement medical device corresponding to the providing of sensory supplement to a recipient to evoke a sensory percept (e.g. ¶¶ 31, 53 – where the first 
e.g. ¶¶ 37 – where the disclosure indicates a plurality of embodiments with remote microphones; 
e.g. ¶¶ 94 – “device 740 operates in conjunction with the cochlear implant 100 (or other hearing prosthesis used by the recipient), and, in some embodiments, communicates with the hearing prosthesis via a wireless link between device 740 and BTE device 126”; 
e.g. ¶¶ 97-98 – “device 740 includes a sound capture device 724, which in an exemplary embodiment, corresponds to a microphone, and, in some embodiments corresponds to the microphone of the cell phone that is used to capture the sounds of the users voice that are to be wirelessly transmitted to a listener of the user's voice”; 
and further ¶¶ 114 which discusses the microphone supported by a separate component where the hearing prosthesis and handheld device discussed in the above sections are a single system:

and additionally ¶¶ 115  “Accordingly, in an exemplary embodiment where system 3000 corresponds to system where subsystem 100 is a cochlear implant or other type of hearing prosthesis, and subsystem 340 receives input based on a shared sound capture device”.
Regarding claims 2 and 4, Gustafsson discloses the sensor supplement medical device is a hearing prosthesis (e.g. ¶¶ 53 – cochlear implant). The device remote from the hearing prosthesis is a non-hearing prosthesis device (e.g. ¶¶ 96 – cell phone actuator element).
Regarding claim 21, Gustafsson discloses a system comprising: the sensor supplement medical device of claim 1 and the device remote from the sensory supplement medical device (e.g. ¶¶ 97-98 – “device 740”).
Regarding claim 31, Gustafsson discloses the second function is a function corresponding to the processing of data based on sound captured by the sensor supplement medical device (e.g. ¶¶ 30 – “Sound processing unit 126 processes the output of microphone”); and the sensor supplement medical device is configured to evoke a sensory percept based on communicated results of the second function from the remote device (e.g. ¶¶ 31, 53 – where the first functionality is the output of an electrical current Fig. 3C, #10032, applied via implanted electrodes within the cochlea).
Regarding claim 43, Gustafsson discloses the second functionality is sound processing functionality (e.g. ¶¶ 30 – “Sound processing unit 126 processes the output of microphone”).
Regarding claim 50, Gustafsson discloses the hearing prosthesis is a bi-modal hearing prosthesis (e.g. ¶¶ 53 - “Accordingly, in an exemplary embodiment, when the sub-system 340 operates on both the principal operator operation of outputting vibrational energy and the principle of operation of outputting electrical current, there can be two signal generators and the output can be 332' and 332'', respectively, where 332' is vibrational energy and 332'' is electrical current.”- where the examiner considers vibrational energy and electrical current bi-modal).
Regarding claim 51, Gustafsson discloses the hearing prosthesis is a mono-modal hearing prosthesis (e.g. ¶¶ 53 - “In an exemplary embodiment, when the sub-
Regarding claim 52, Gustafsson discloses the hearing prosthesis is a cochlear implant (e.g. ¶¶ 53 – cochlear implant).
Regarding claim 53, Gustafson discloses the hearing prosthesis is configured to stimulate a recipient to evoke a hearing percept based on ambient sound (e.g. ¶¶ 51) only by electricity (e.g. ¶¶ 53 – “stimulation signals which are applied by electrodes 148 to cochlea 140, thereby stimulating auditory nerve 114”).
Regarding claims 42 and 54, as best understood by the examiner, Gustafsson discloses the second functionality is non-sensory supplement medical device user control functionality, where the second functionality is sound capture functionality (e.g. ¶¶ 97-98 – “device 740 includes a sound capture device 724, which in an exemplary embodiment, corresponds to a microphone, and, in some embodiments corresponds to the microphone of the cell phone that is used to capture the sounds of the users voice that are to be wirelessly transmitted to a listener of the user's voice”, and Fig 8, etc).
Regarding claim 34, Gustafsson discloses a sensory supplement medical device, comprising: a stimulation device configured to implement a first functionality of the sensory supplement medical device corresponding to the providing of sensory supplement to a recipient to evoke a sensory percept (e.g. ¶¶ 31, 53 – where the first functionality is the output of an electrical current Fig. 3C, #10032, applied via implanted electrodes within the cochlea), wherein the sensory supplement medical device is configured to implement a secondary functionality different from the first functionality (e.g. ¶¶ 30 – “Sound processing unit 126 processes the output of microphone” – sound wireless link between device 740 and BTE device 126”).
Regarding claim 35, the sensory supplement medical device is configured to migrate the second functionality to a device remote from the sensory supplement medical device via the wireless communication (e.g. ¶¶ 37 – where the disclosure indicates a plurality of embodiments with remote microphones; ¶¶ 94 – “device 740 operates in conjunction with the cochlear implant 100 (or other hearing prosthesis used by the recipient), and, in some embodiments, communicates with the hearing prosthesis via a wireless link between device 740 and BTE device 126”; ¶¶ 97-98 – “device 740 includes a sound capture device 724, which in an exemplary embodiment, corresponds to a microphone, and, in some embodiments corresponds to the microphone of the cell phone that is used to capture the sounds of the users voice that are to be wirelessly transmitted to a listener of the user's voice”; and further ¶¶ 114 – which discusses the microphone suppoted by a separate component where the hearing prosthesis and handheld device discussed in the above sections are a single system – ¶¶ 114 “For example, there can be a first device having some of the functionality of device 340, that device including BTE device that includes a sound capture device and, optionally a sound processor, but does not include an actuator, or at least not a vibrating actuator (it 
Regarding claim 36, the sensory supplement medical device is configured to not migrate the second functionality or any other functionality to the device remote from the sensory supplement medical device (i.e. where the examiner notes the migration of the function as depicted above with respect to claims 34 and 35 is an optional feature/embodiment, and the secondary functionality when not migrated is performed by the elements of the sensory supplement medical device itself).
Regarding claims 38-39, the second functionality is the conveyance of a status to the recipient that the hearing prosthesis is in a sound management mode corresponding to at least one of scene classification (e.g. ¶¶ 96 – where the classification is that the vibratory signal is to be generated on the phone).  
Regarding claim 44, the second functionality becomes mutually exclusive to the device having such functionality when migrated (e.g. ¶¶ 96 – where the phone is the only microphone functioning).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 28, 30, 32, 40-44, and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (US 2015/0119635) in view of Jensen et al. (US 2016/0112811).
Regarding claim 7, Gustafsson fails to expressly disclose a configuration where all the control inputs of the device are controlled by the remote device upon migration of the functionality.  In the same field of endeavor, Jensen teaches the use of a user interface with a graphical display capable of controlling the inputs of the device in order to improve the directional hearing of the individual (e.g. ¶¶ 28).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a similar user interface as taught by Jensen, into the device of Gustafsson, in order to yield the predictable results of providing an effective manner of improving directional hearing control of the device.
Regarding claim 28, It is unclear whether the phone is Gustafsson classifies as a smart device and whether the phone’s functionality is non-sensory.  In the same field of endeavor, Jensen discloses the use of a smart-device or smart phone for a dedicated sound processing (non-sensory) in a mutually exclusive manner, in order to leverage power consumption or processing power of the cochlear implant (e.g. ¶¶ 80, 110, etc.).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a similar smart phone or smart device capable of migrating the sound processing functionality in a mutually exclusive manner, as taught by Jensen, in order to yield the predictable results of alleviating the battery requirements of the sensory device or cochlear implant. In 
Regarding claim 40, Gustafsson fails to expressly disclose a second functionality of processing ambient sound; however, in the same field of endeavor, Jensen teaches the use of an external device tasked with the responsibility of processing ambient sound, in order to provide high signal to noise ratio sound to the device, in order to eliminate as much ambient noise as possible (e.g. ¶¶ 9, 72, 116, etc.).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a remote device capable of processing ambient sound and producing signals with low signal to noise ratio, in order to yield the predictable results of providing a well known and effective way of tuning out ambient sounds.
Regarding claim 30, 32, and 46, although Gustaffson a hybrid system with a remote additional hearing prosthesis (e.g. ¶¶ 35 - Alternatively, in a hybrid system, a cochlear implant and another hearing prosthesis having a different principle of operation can be fitted to one or both ears (the latter being a bilateral hybrid), it is unclear whether this meets the claimed hearing prosthesis as the remote device.  In the same field of endeavor, Jensen teaches the use of a hearing prosthesis as a device remote from the sensory supplement device performing a function of determining or confirming a sound source location in order to ensure the device results in proper stimulation (e.g. ¶¶ 106).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a remote device as a 
Regarding claims 41 and 47, Gustafsson fails to expressly disclose a second functionality unrelated to sound processing, or a third, fourth, and fifth functionalities; however, in the same field of endeavor, Jensen teaches the use of a remote device performing third, fourth, and fifth functionalities, including a functionality of software updating that is unrelated to sound processing, in order to provide the device with software updates (e.g. ¶¶ 110).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a similar remote device capable of providing a plurality of functionalities including those unrelated to sound processing – i.e. software updates, to the sensory supplement device, in order to yield the predictable results of ensuring that the device was up to date on the most recent software to avoid any functional errors.
Regarding claim 48, Gustafsson fails to expressly disclose a configuration to operate based on data from the device remote from the sensory supplement medical device, which data is based on the migrated second functionality executed by the device remote from the sensory supplement medical device.  Jensen discloses the use of an external remote device with a sound transducer designed to execute a second functionality and transmit data for operation of the sensory supplement medical device (e.g. ¶¶ 29-30) in order to provide hearing improvement when dealing with multiple sound sources.  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a similar external remote device with the functionality as taught by Jensen in order to yield the .
Claim 3 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (US 2015/0119635) in view of Peterson et al. (US 2015/0230032).  Gustafsson fails to expressly disclose the second functionality is an alert to a recipient of the sensory supplement medical device that the power storage device of the hearing prosthesis has reached a predetermined status.  Peterson discloses sending an alert to an external remote device when the power storage of the device has achieved a predetermined low level, in order to notify/warn the user (e.g. ¶¶ 55).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a similar functionality as taught by Peterson, with an external remote device providing an alert to a recipient of the device that the battery has reached a predetermined low level, in order to yield the predictable results of providing an effective manner of notifying the user of that the device must be recharged or replaced as soon as possible.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (US 2015/0119635) in view of Solum et al. (US 2015/0036853).  Gustafsson fails to expressly disclose transmitting information to the device remote from the sensory supplement medical device in the absence of any functionality being migrated.  In the same field of endeavor, Solum discloses the transmission of operating information of the hearing aid in the absence of any functionality being migrated (e.g. ¶¶ 11).  It would have been an obvious design choice to incorporate a remote device as taught by Solum, which accepted information transmitted in the absence of any functionality being .

Allowable Subject Matter
Claims 5-6 avoid the prior art of record, as best understood by the examiner, but remain rejected under §§112, as indicated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792